The refusal to grant a new trial was not error for any reason assigned.
                       DECIDED SEPTEMBER 17, 1941.
The Pilgrim-Estes Furniture Company sued Riverside Cafe in a justice's court on an open account for the sum of $64.45 and costs. The defendant filed a plea and cross-action in which it denied owing the plaintiff any amount and alleged that the plaintiff was indebted to it in the sum of $50 "for meats and restaurant supplies spoiled by reason of faulty refrigeration caused by plaintiff's negligence." The justice rendered judgment in favor of the plaintiff for the amount sued for. The defendant appealed to the superior court where the case proceeded to verdict and judgment in favor of the plaintiff for $64.45 principal, interest, and costs. A motion for new trial was overruled and that judgment was assigned as error. It appears from the record that on the trial in the superior court the defendant admitted a prima facie case in the plaintiff and assumed the burden of proof. A review of the evidence satisfies us that the defendant failed to carry that burden and that the verdict rendered was amply authorized. All of the special grounds of the motion for new trial complain of alleged errors of commission or of omission in the charge of the court. Those grounds, when considered in the light of the entire charge *Page 791 
and the facts of the case, show no cause for a reversal of the judgment.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.